





Exhibit 10.2

Second Amendment
Dated as of September 9, 2015
to
Receivables Sale Agreement
Dated as of May 31, 2012
This Second Amendment (the “Amendment”), dated as of September 9, 2015, is
entered into among GMO Receivables Company (the “Seller”), KCP&L Greater
Missouri Operations Company (the “Initial Collection Agent”), Victory
Receivables Corporation (the “Purchaser”), and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as agent for the Purchaser (the “Agent”).
Reference is hereby made to that certain Receivables Sale Agreement, dated as of
May 31, 2012 (the “Sale Agreement”), among the Seller, the Initial Collection
Agent, the Purchaser and the Agent. Terms used herein and not otherwise defined
herein which are defined in the Sale Agreement or the other Transaction
Documents (as defined in the Sale Agreement) shall have the same meaning herein
as defined therein.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Upon execution by the parties hereto in the space provided for
that purpose below, the Sale Agreement shall be, and it hereby is, amended as
follows:
(a)    Section 4.1 of the Sale Agreement is hereby amended by adding the
following new clauses (m) and (n) at the end thereof to read as follows:
(m)    Investment Company, Etc. The Seller is neither (i) an “investment
company” or a company “controlled by an investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), nor (ii) a “covered fund” under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the applicable rules and regulations
thereunder. In determining that the Seller is not a covered fund, the Seller is
entitled to rely on the exemption from the definition of “investment company”
set forth in Section 3(c)(5) of the Investment Company Act.
(n)    Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on behalf of the Seller and Initial Collection
Agent that are designed to achieve compliance by the Seller and Initial
Collection Agent and their respective Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, giving
due regard to the nature of such Person’s business and activities, and each of
the Seller and Initial Collection Agent, their respective



--------------------------------------------------------------------------------



Subsidiaries and their respective officers and employees and, to the knowledge
of each of the Seller and Initial Collection Agent, its respective officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the credit facility established hereby, are in
compliance with Anti-Corruption Laws and applicable Sanctions, in each case in
all material respects. None of (a) the Seller or Initial Collection Agent or any
of their respective Subsidiaries or, to the knowledge of the Seller and Initial
Collection Agent, as applicable, any of their respective directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person, and (b)  the Seller and Initial Collection Agent nor any of their
respective Subsidiaries is organized or resident in a Sanctioned Country. No
Purchase or use of proceeds thereof by Seller or Initial Collection Agent in any
manner will violate Anti-Corruption Laws or applicable Sanctions.
(b)    Section 5.1 of the Sale Agreement is hereby amended by adding the
following new clause (q) at the end thereof to read as follows:
(q)    Anti-Corruption Laws and Sanctions. (i) Policies and procedures will be
maintained and enforced by or on behalf of the Seller that are designed in good
faith and in a commercially reasonable manner to promote and achieve compliance,
in the reasonable judgment of the Seller, by the Seller and each of its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities and (ii) the Seller will not
request any Purchase, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Purchase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case to the extent
doing so would violate any Sanctions, or (C) in any other manner that would
result in liability to any party hereto under any applicable Sanctions or the
violation of any Sanctions by any such Person.
(c)    Clause (d) of the defined term “Termination Date” appearing in Schedule I
of the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:





2

--------------------------------------------------------------------------------



(d)    September 9, 2016.
(d)     Schedule I of the Sale Agreement is hereby further amended by adding the
following new defined terms in the appropriate alphabetical sequence:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller and Initial Collection Agent or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, the Foreign Corrupt Practices Act of
1977, as amended, and any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
date hereof, Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (b) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the US government, including
those administered by the Office of Foreign Assets Control of the US Department
of Treasury, the US State Department, the US Department of Commerce or the US
Department of the Treasury, (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of applicable
law.
Section 2.    The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a





3

--------------------------------------------------------------------------------



waiver of any right, power or remedy of the Agent or the Purchaser under, nor
constitute a waiver of any provision of, the Sale Agreement.
Section 3.    This Amendment shall be effective as of the date first above
written upon satisfaction of the following conditions precedent:
(a)    The Agent shall have received counterparts of this Amendment duly
executed by the parties hereto.
(b)    The Agent shall have received executed counterparts to the Second
Amendment to Fee Letter and the renewal fee described therein.
(c)    No Events of Default shall have occurred and be continuing either before
or immediately after giving effect to this Amendment.
(d)    The representations and warranties contained in the Sale Agreement shall
be true and correct both as of the date hereof and immediately after giving
effect to this Amendment.
Section 4.    This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be deemed to be
an original.
Section 5.    This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
Section 6.    This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401-1 of
the General Obligations Law), but without regard to any other conflict of laws
provisions thereof.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





4

--------------------------------------------------------------------------------



In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH, as the Agent
 
 
 
 /s/ Eric Williams
 
By: Eric Williams
 
Title: Managing Director
 
 

 
VICTORY RECEIVABLES CORPORATION
 
 
 
 /s/ David V. DeAngelis
 
By: David V. DeAngelis
 
Title: Vice President
 
 

 
GMO RECEIVABLES COMPANY
 
 
 
/s/ James P. Gilligan
 
By: James P. Gilligan
 
Title: President
 
 

 
KCP&L GREATER MISSOURI OPERATIONS
 
COMPANY
 
 
 
/s/ Lori Wright
 
By: Lori Wright
 
Title: Vice President - Investor Relations and
 
Treasurer








5